DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of May 20, 2021, to the non-final action mailed March 10, 2021, has been entered. Claim 9 has been amended, claims 10 and 13 have been cancelled, and no claims have been newly added.  Claims 1-9, 11, 12, and 14-16 are pending.  Claims 1-8 and 16 stand withdrawn.  Claims 9, 11-12, and 14-15 are under current examination.

Response and Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9, 11-12, and 14-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for 
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
	Applicants traverse the rejection, arguing that claim 9 has been amended to recite b is an average number greater than 0 such that the polyether foam control agent comprises greater than 20 wt% BO based on a total weight of the polyether foam control agent.
	Applicants’ argument have been fully considered, but not found persuasive.  
The instant amendment does not remedy the presence of embodiments based upon the language of the claim wherein a is 30 and b is 1, which would result in the foam control agent that could not be  greater than 20wt% BO based on a total weight.  In Applicant’s response Applicant has not addressed the issue that claim 9 claim(s) is indefinite because satisfying the one set of ranges for a and b would not meet the limitation of the other recited range, the  greater than 20 wt%  in the instant claim.  



Response and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 9, 11-12, and 14-15 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Lindner (Pub. No.: WO 2015/023434; Pub. Date: Feb. 19, 2015) for reasons of record.

Regarding claim 9, Lindner discloses an adjuvants for agrochemical active formulation (abstract) comprising 

    PNG
    media_image1.png
    115
    495
    media_image1.png
    Greyscale
(page 11 lines 8-10), wherein R3 is a straight or branched chain having from 4 to 40 carbons, AO can be one type or multiple different types of oxyalkylene group(s), including oxypropylene, oxyethylene, oxybutylene, wherein X is from 1 to 30   (page 11 lines 10-25), this reads on the instantly claimed(AO)a and (BO)b wherein AO is propylene oxide or ethylene oxide remnant  and BO is the 1,2 butylene oxide remnant, wherein the composition comprises a biocide  including pesticides  (page 20 lines 9-15), and water (page 16, lines 20-22), 
	With respect to the newly added limitation of wherein the polvether foam control agent comprises greater than 20 wt% BO based on a total weight of the polvether foam control agent, Lindner discloses wherein the RO comprises 2 different groups the X value of each of the oxyalkylene groups will be between 1 to 30 (Lindner page 11 line 20 through page 12 line 5).  This would include embodiments wherein the instantly claimed (BO)b is greater than 20% of the polyether foam control agent.  Finally, Lindner discloses adjusting the (AO)x groups in order to effect the viscosity of the formulation (page 11 lines 27-28).  As such the instantly claimed 20 wt% BO would be a result effective variable and would have been prima facie obvious at the time of filing to manipulate the wt percentage of each alkyl oxide to achieve a desired viscosity for the formulation.

Regarding claim 11, Lindner discloses wherein the pesticide is glyphosate (page 25 lines 15-17).
Regarding claim 12, Lindner discloses wherein the adjuvant  can be used in the concentrations including 1, 3, and 5% , wherein I in cases of a co-adjuvant the ratio is from 0.1 to about 1:1 (page 17, lines 15-25), which overlaps the instantly claimed range.



Regarding claim 15, Lindner discloses wherein the formulation does not undergo separation under any storage (page 31 lines 10-11), which meets the instant limitation of stable in the range of 0 to about 60 °C.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the adjuvant of Structure II, a pesticide, and water into an agrochemical active formulation as disclosed by Lindner, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lindner had already disclosed an agrochemical active formation comprising the adjuvant of Structure II, pesticide, and water.  It would have only required routine experimentation to modify the composition of Lindner for a agrochemical active formation comprising the adjuvant of Structure II, pesticide, and water as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

Response to arguments:

	Applicants traverse the rejection, arguing that Lindner does not teach the limitation of wherein the polvether foam control agent comprises greater than 20 wt% BO polyol based on a total weight of the polvether foam control agent.  Lindner requires a combination of a first adjuvant and a second adjuvant of formula III wherein the oxyalkylene group is preferable ethylene oxide or oxypropylene, the preferred embodiment of Lindner does not include BO units, but rather ocyethylene (Applicant’s response pages 6-8).  Furthermore, the  examples in the instant specification showed improved defoaming from the combination of PO/BO as compared to PO and EO/PO.  Lindner does not include test data relating to defoaming.  As Linder requires  a first and second adjuvant the polyether foam control agent, the pesticide, the additive, and water are 100 weight % of the agriculture formulation.
	Applicants’ argument have been fully considered, but not found persuasive.  With respect to the limitation of wherein the polvether foam control agent comprises greater than 20 wt% BO based on a total weight of the polvether foam control agent, Lindner discloses wherein the RO comprises 2 different groups the X value of each of the oxyalkylene groups will be between1 to 30 (Lindner page 11 line 20 through page 12 line 5).  This would include embodiments wherein the instantly claimed (BO)b is greater than 20% of the polyether foam control agent.  Finally, Lindner discloses adjusting the (AO)x groups in order to  effect the viscosity of the formulation (page 11 lines 27-28).  As such the instantly claimed 20 wt% BO would be a result effective variable and would have been 
	Additionally, with respect to Applicant’s argument that Lindner requires a combination of adjuvants and therefore would not be 100 wt% of the agriculture formulation, this has been fully considered, but not found persuasive.  The claim is directed to an agrochemical formulation “comprising”.  Pursuant to MPEP 2111.03 (I) the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Accordingly, the claim allows for other adjuvants.  Therefore the composition can contain other elements that are not part of the instantly claimed agrochemical formulation, such as additional adjuvants.  The additional adjuvants just would not be part of the instantly claimed foam control agent, the pesticide, the additive, and water.
	With respect to Applicant’s argument of Lindner preferring ethylene oxide or oxypropylene, this has been fully considered, but not found persuasive as the disclosure of Lindner is not limited to preferred embodiments.  
With respect to Applicant’s argument that the combination of PO/BO has a better defoaming properties as compared to EO/PO, the measuring of a property does not overcome a prima facie obviousness rejection.  In order to overcome the prima facie obviousness rejection, Applicant needs to provide evidence that the results are indeed unexpected by providing evidence of greater than expected results or evidence of an unexpected property.  The burden is on the applicant to establish that the results are in 
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617